United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2821
                                   ___________

Douglas W. Bean,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: February 22, 2011
                                Filed: February 25, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Douglas W. Bean appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo review,
see Van Vickle v. Astrue, 539 F.3d 825, 828 & n.2 (8th Cir. 2008), we find that the
administrative law judge’s credibility determination is entitled to deference, see
Halverson v. Astrue, 600 F.3d 922, 932 (8th Cir. 2010). We reject as meritless Bean’s


      1
      The Honorable James R. Marschewski, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
remaining arguments for reversal. Accordingly, the judgment is affirmed. See 8th
Cir. R. 47B.
                     ______________________________




                                      -2-